                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KASEEM ALI-X,                      1:12-cv-3147 (NLH) (KMW)

                   Plaintiff,         MEMORANDUM OPINION & ORDER

        v.

   DAVID MCKISHEN, et al.,

                Defendants.


APPEARANCES:

Kaseem Ali-X, 000422722B
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Plaintiff pro se

HILLMAN, District Judge

     WHEREAS, on February 18, 2016, Plaintiff Kaseem Ali-X

amended his complaint to replace the unknown defendants, “All

the Employees of the Mail Room Staffs,” with the names of the

employees as party defendants, see ECF No. 57; and

     WHEREAS, the second amended complaint listed two proposed

defendants with similar names, “Vastano” and “L. Vastano,”

separately in the caption, see id. at 5; and

     WHEREAS, the Clerk of the Court, relying on the caption of

the second amended complaint, presumed these names to refer to

two separate people and issued two sets of summonses to be

served by the U.S. Marshals Service, see ECF No. 65; and
     WHEREAS, subsequent developments indicated that “Vastano”

and “L. Vastano” are the same person.    First, although Plaintiff

listed them separately in the caption and list of defendants, he

did not distinguish between the two in the factual portion of

his second amended complaint, see, e.g., ECF No. 57 ¶ 55 (making

allegations against “Vastano,” but not “L. Vastano”); and

     WHEREAS, second, the Attorney General’s Office entered an

appearance and defended the action on behalf of “L. Vastano,”

but not “Vastano,” see ECF No. 69; and

     WHEREAS, it therefore appears to the Court that Plaintiff

intended to prosecute his action against only one mailroom

employee with the last name of “Vastano.”    Defendant “L.

Vastano” was awarded summary judgment on December 10, 2019, see

ECF No. 100; and

     WHEREAS, on December 31, 2019, the Court issued an Order to

Show Cause why it should not order the Clerk to terminate

“Vastano” as a party defendant and directed Plaintiff to file

any objections within twenty (20) days, see ECF No. 106; and

     WHEREAS, Plaintiff has not filed anything with the Court

indicating that “Vastano” and “L. Vastano” are two separate

people against whom Plaintiff had potential claims;

     THEREFORE, IT IS on this   28th   day of January, 2020

     ORDERED that the Clerk shall terminate “Vastano” as a party

defendant; and it is finally

                                 2
     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail.


                                         s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  3
